Case 5:18-cv-00179-G Document 86-1 Filed 05/01/19 Page 1 of 4

lN THE UNITED STA'I`ES DISTR]CT COUR'I`
FOR THE WESTERN DISTRICT OF OKLAH()MA

ANGELA CRAMER;
AIMEE DRAKE;
DONELLA EPPS;
DoNNA HANsoN;
MICHAEL HUGHES;
PHILLlP MALONE; and
sHERRY oWENs,

Plaintiffs,

vs. Case NO. CIV-18-179-G

BOARD OF COUNTY
COMMISSIONERS OF
OKLAHOMA COUNTY; and
DAVID HOOTEN, individually,
and in his official capacity as
County Clerk of Oklahoma County,

\_H\d’\_¢\_i`/W\_/\_/\_/\_/\-p/M./V\-/\_JV\_/\_/\./\_/

Defendants.

PLAlNTIFF PHILLIP MALONE’S SUPPLEMENTAL RESPONSES TO
DEFENDANT BOCC’S DISCOVERY REQUESTS

Pursuant to Rules 33 and 34 of the Federal Rtlles of Civii Procednre, PlaintiffPhillip
Malone (“Plaintift” or “Malone”) provides the following supplemental answers to
Defendant Board of County Comnlissioners of Oklahorna County (°‘Defendant"’ or
“BOCC”)’s first set of interrogatories and requests for production of documents
(“Discovery Requests”).

GENERAL CONDITIONS AN]) OBJECTIONS
1. These answers to Discovery Requests are based on information presently

available to Plaintiff. Diseovery in this case is continuing and these responses cannot set

Page 1 0f8

 

Case 5:18-cv-00179-G Document 86-1 Filed 05/01/19 Page 2 of 4

5. Where several document requests seek production of the same document or
category of documents, an objection made to one request is deemed to be made as to all
requests Which seek production of the same document or category of documents

6. The indication that production Will be made does not mean that any of the
documents called for exist. lt means only that, subject to the foregoing conditions, they
will be produced to the extent that defendant has been able to locate responsive documentsl

7. Plaintiff objects to each discovery request to the extent it calls for
information or the production of documents that are not Within Plaintiff" s possession,
custody, or control.

S. Plaintiff asserts a continuing objection to Defendant’s Discovery Requests to
the extent they seek information irrelevant to the claims and defenses at issue in this case
or information not reasonably calculated to lead to the discovery of admissible
evidencel Plaintiff further objects to all requests that seek the discovery of information not
proportional to the needs of the case.

9. These general conditions and objections are continuing objections, and they
are incorporated by reference in each and every response as though set forth in full
therein To the extent a general objection is specifically assetted in a response, it is asserted
for further emphasis and it is in no Way meant to alter the fact that these general objections
are intended to be incorporated into each and every response Where applicable

RESPONSES TO INTERROGATORIES

INTERROGATORY NO. 22: State the damages incurred or claimed in the
following categories:

Page 3 ofB

Case 5:18-cv-00179-G Document 86-1 Filed 05/01/19 Page 3 of 4

A. Loss of back pay (from the date of termination to the date of the answer to these

interrogatories);

B. Loss of back pay benefits;

C. Any other financial loss claimedl

ORIGINAL ANSWER: Obiection. lnformation regarding the Plaintiff’s back
pay and back pay benefits at the time of the Plaintiff"s termination from the Oklahoma
County Clerk’s office may be ascertained by Defendant with no greater burden than the
burden upon Plaintiff to provide the information by written response, as this information
is readily available in the employment files maintained at the County Clerk’s office for
each Plaintiff.

Without waiving this objection, and subject to supplementation, pursuant to Fed. R.
Civ. P. 33(d), the documents reasonably responsive to this Interrogatory will be made
available to Defendant in response to Defendant’s Requests for Production. Therefore, the
answers may be ascertained by Defendant from the documents with no greater burden than
the burden upon Plaintiff to provide the information by written response

SUPPLEMENTAL ANSWER: Without waiving the above objections, Malone
states as follows:

At the time of his termination, and since August 2l, 2016, l\/lalone’s salary at the
Oklahoma County Clerk’s Office was $59,544 annually. Assuming l\/lalone had remained
employed at the County Clerk’s office through vesting in his retirement (that is l\/larch
2020)_. and assuming he would have continued at his salary of $4,962.00 per month and
received 4% raises on is anniversary dates (based on his previous performance), he would

Page 4 of8

Case 5:18-cv-00179-G Document 86-1 Filed 05/01/19 Page 4 of 4

have made $208,193.52 in wages He also would have maintained and continued to
contribute to his retirement account.

Upon termination, because he was not hilly vested, Malone lost the full amount in
his 401(1<), of$ll,678.4l.

Malone moved out of state__ first to California and then to Ohio, to find employment
after his termination He has therefore lost the use of his home in Oklahoma City, which
has a mortgage payment of $675.00 per month_ He also incurred credit card debt after his
termination while seeking new employment

For further information see documents previously produced labeled PLAINTIFFS
003298-003308 and supplemental document production labeled PLAlNTlFFS 003374-
003387, and Malone’s deposition

INTERROGATORY NO. 23: State the income earned and any retirement
payout from the date of termination to the date of the answers to these interrogatories

ORIGINAL ANSWER: Subject to supplementation, pursuant to Fed. R. Civ. P.
33(d), the documents reasonably responsive to this interrogatory will be made available to
Defendant in response to Defendant"s Requests for Production. Therefore, the answers
may be ascertained by Defendant from the documents with no greater burden than the
burden upon Plaintiff to provide the information by written response

SUPPLEMENTAL ANSWER: Without waiving the above objections Malone
responses as follows:

Phillip lvlalone was terminated on January 20, 2017. His employment after

termination is as follows:

Page 5 ofS

